Citation Nr: 1242736	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left foot numbness, to include as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2012.  A transcript of the hearing is associated with the claims files. 

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

Subsequent to the certification of the Veteran's appeal, the Board received additional evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2012).

A claim to reopen the previously denied claim of entitlement to service connection for shrapnel wounds to the back has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran's low back disability is etiologically related to his active service.

2.  The Veteran's left foot numbness is secondary to his low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for left foot numbness as secondary to service-connected low back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2012) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that his current low back disability is attributable to injuries incurred during his period of active duty, and the numbness in his left foot is secondary to it.  He is currently diagnosed as having degenerative disc disease of the lumbar spine with L5-S1 herniation, lumbar radiculopathy, and left foot numbness.  

A review of the Veteran's service treatment records (STRs) shows that he first complained of a back injury in June 1967 (prior to being deployed to Vietnam) and was diagnosed as having a low back strain.  He was placed on a temporary profile for his back problems.  He continued to receive treatment for his back strain through August 1967, at which time x-ray of the spine was within normal limits.  He was also treated in service for multiple shrapnel wounds to his buttocks and thighs.  A December 1967 STR reflects that the shrapnel had reached the Veteran's back.  He underwent an August 1968 discharge physical examination, during which his musculoskeletal system was found to be normal.  

During an October 1978 VA examination, he reported increasing back pain, but at that time he was not diagnosed as having any back disability.  

VA treatment in the early-2000s, noted the Veteran had a history of degenerative joint disease of the lumbar spine.  

The Veteran also reported an intervening back injury in April 2006 during which he lifted a box and had an exacerbation of back pain.  The onset of foot numbness also occurred then.  MRI of the spine in June 2006 revealed a small amount of metal in the vicinity of S2 obscuring the lumbosacral junction; a small disc bulge at L3-4, producing borderline canal stenosis; and a disc bulge at L5-S1 which impinges on the right S1 nerve root.  

The Veteran was afforded a VA examination of the spine in October 2006, during which the examiner did not review the Veteran's claims file.  The examiner indicated that he could not opine as to whether the Veteran's current back disability was attributable to his complaints of back pain during service without resort to speculation.  As the examiner did not review the claims file, nor did he provide an opinion, the Board finds this examination to be inadequate.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  This examiner did not consider all the procurable and assembled data prior to his mere speculation statement.  Thus, the examination carries no probative weight.  

The Veteran was afforded another VA examination in June 2007, during which the examiner indicated that he was unable to provide an etiological opinion related to the Veteran's low back and left foot disabilities without resort to mere speculation.  The reason why as noted by the examiner was "clinical experience."  Absent discussion of his consideration of the procurable and assembled data, the Board finds that the examiner's mere speculation notation is inadequate.  Thus, the Board finds that this VA examination also carries no probative weight.  

The Veteran then underwent another VA examination in March 2008, during which he was diagnosed as having degenerative joint disease of the lumbar spine with left radiculopathy due to the degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's current back disability with left foot numbness was less likely than not related to his in-service treatment for back problems.  The rationale provided was that the 2006 intervening back injury corresponded to the onset of back and left foot complaints.  Further, the examiner noted that degenerative changes in the lumbar and cervical spine are above the levels of the shrapnel and this indicates a separate etiology.  

In a June 2009 treatment note from the Veteran's treating physician, he indicated that the Veteran's low back disability with radiculopathy of the left lower extremity was related to a chronic back injury and progressive worsening over time.  He stated that the Veteran's lumbar spine disability correlates to the clinical symptoms he reported.

During a February 2010 muscles examination, the VA examiner opined that the Veteran's shrapnel wounds in the back are related to the shrapnel wounds he incurred during active duty military service.  She did not, however, provide an opinion as to whether the Veteran's degenerative joint disease of the lumbar spine with left radiculopathy was related to his military service.  

The Veteran was afforded a VA spine examination in April 2010 (by the same examiner who performed the March 2008 VA examination), during which the examiner opined that the Veteran's low back disability is less likely than not related to his shrapnel wounds at L4-5 and S1.  Identical rationale was provided as in the March 2008 VA examination.  

A September 2010 VA peripheral nerves examination notes that the Veteran has left foot numbness secondary to a low back injury.  

During the Veteran's April 2012 hearing, he testified to his two in-service back injuries.  One occurred prior to his deployment to Vietnam, during combat training, and his back was injured again following detonation of a land mine while in Vietnam.  He testified to having back and left leg pain since service, and that his 2006 injury exacerbated his disabilities.  

In August 2012, the Veteran submitted a statement from his VA treating physician dated the same month.  His physician indicated that the Veteran had a "[p]ossible progression of cervical stenosis given the increased DTRS[,] painful left foot dystonic neuropathy secondary to shrapnel in lumbo-sacral region."  

Upon careful review of the evidence of record, the Board finds that the Veteran's low back disability is related to his in-service back injuries, and his left foot numbness is secondary to this back disability.  

The Board notes that the Veteran served in the Republic of Vietnam and suffered gunshot/shrapnel wounds.  In addition to many decorations, he was awarded a Purple Heart medal.  There is no question that the Veteran participated in combat, and the Board finds that the alleged injuries to his back are consistent with the circumstances, conditions, or hardships of such service.  Based on the foregoing, the Board finds that there is clear evidence establishing that the Veteran sustained a low back injury during active service.  See 38 U.S.C.A. § 1154(b).

The next question for consideration, therefore, is whether the record on appeal establishes a causal nexus between the in-service injuries to the back described above and a current disability.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability"); see also Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).

Again, the record on appeal includes statements from the Veteran, including his sworn hearing testimony in April 2012, detailing in-service low back injuries.  Having observed his demeanor at the April 2012 hearing, the Board finds the Veteran's testimony to be credible.  The Board also notes that the Veteran's recollections of in-service back injuries are corroborated by his service treatment records.  Nonetheless, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to establish that the Veteran sustained trauma to his low back during service.  See 38 U.S.C.A. §§ 1154(b), 5107(b). 

In addition to the evidence of in-service low back injuries, the record on appeal contains medical opinions from the Veteran's treating physicians indicating that his current lumbar spine disability is chronic in nature.  Although the March 2008 and April 2010 VA examine concluded that it was less likely than not that the Veteran's current low back disability was related to shrapnel wounds incurred during his active service, these opinions did not discuss whether the Veteran's low back disability was otherwise related to the Veteran's military service.  In addition, the Board has found that the VA opinions of record that indicate no opinion can be provided without resort to speculation, carry no probative weight.  As discussed above, however, the Veteran has competently and credibly testified to in-service low back injuries and his service medical records appear to corroborate his recollections.  Thus, the March 2008 and April 2010 medical opinions are of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

In summary, the Board finds that the most probative evidence establishes that the Veteran sustained low back injuries during service and that his current low back disability, degenerative joint disease, is causally related to that in-service injury.  As noted above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, the Board finds that service connection for a low back disability is warranted. 

Finally, the medical evidence of record shows that the Veteran has left foot numbness secondary to his low back disability.  The Board recognizes that the Veteran is already service-connected for peripheral neuropathy of the left lower extremity (related to service-connected diabetes mellitus), but he is separately diagnosed as having left foot numbness/radiculopathy due to his low back disability.  An August 2008 letter from the Veteran's chiropractor notes that his L3-4 central posterior disc bulge, and L5-S1 central and right posterior disc bulge that impinges on the right S1 nerve root causes the numbness in his left foot.  In addition, the Board is in receipt of an opinion from the Veteran's treating physician indicating that he believes it is possible that the Veteran's left foot dystonic neuropathy is secondary to shrapnel wounds to the low back.  Thus, the Board finds that service connection for left foot numbness secondary to degenerative joint disease of the lumbar spine is also warranted.  

ORDER

Service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for numbness of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits.  





______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


